DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 1-3, 5-10, 12-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0124492 A1 to Loukine et al. (hereinafter Loukine).
Regarding claim 1, Loukine discloses a composite particle (para [0002]) comprising a plurality of nanoparticles encapsulated and uniformly dispersed (para [0070]) in a metal oxide material (para [0064]); and 
wherein the loading charge of nanoparticles in a composite particle is more than 30% nanoparticles by weight, said loading charge being the mass ratio between the mass of nanoparticles comprised in a composite particle and the mass of said composite particle (para [0075]), which falls completely within the instantly claimed range of at least 15%. 

Regarding claims 2 and 3, Loukine discloses the composite particle according to claim 1, wherein the oxide material is selected from a group that includes SiO2, Al2O3, TiO2, iron oxide, CaO, MgO, ZrO2, Nb2O5 and CeO2 (para [0064]).

Regarding claims 5 and 18, Loukine discloses the composite particle according to claims 1 and 3, wherein the inorganic material limits or prevents the diffusion of outer molecular species or fluids (liquid or gas) into said inorganic material when the inorganic material is SiO2 or Al2O3 (para [0042]).  

Regarding claims 6 and 19, Loukine discloses the composite particle according to claims 1 and 3, wherein the nanoparticles are luminescent (fluorescent, para [0091]).

Regarding claims 7 and 20, Loukine discloses the composite particle according to claims 1 and 19, wherein the nanoparticles are semiconductor nanocrystals (para [0034)].

Regarding claims 8-10, Loukine discloses the composite particle according to claim 7, wherein the nanoparticles are semiconductor nanocrystals comprising cores and shells/crowns comprising materials of formula MxNyEzAw, particularly doped or undoped ZnO, CdTe and TiO2 (para [0055]), wherein: 
M is selected from the group consisting of Zn, Cd and Ti;
E is selected from the group consisting of O and Te,
doped with elements N and A (para [0056]) wherein:
N is a dopant selected from the group consisting of Zn, Cu, Ag, Au, Pd, Pt, Co, Fe, W, V, Al, Ga, In, La, Ce or a mixture thereof;
A is selected from the group consisting of N, F, I, or a mixture thereof; and 
x, y, z and w are independently a decimal number from 0 to 5; x, y, z and w are not simultaneously equal to 0; x and y are not simultaneously equal to 0; z and w may not be simultaneously equal to 0. In the instant case, x is 1, z is 1 or 2 and y and w are 0.01 to 0.1, which all fall within the instantly claimed ranges (para [0055]-[0056]). 

Regarding claim 12, Loukine discloses a composite particle according to claim 1, wherein the composite particle has an average diameter ranging approximately 10 to  approximately 100 nm (para [0063]), which falls completely within the instantly claimed range of  5 nm to 1 mm.  
Regarding claims 13 and 14, Loukine discloses a light emitting material comprising a host material (polymer) and at least one composite particle according to claim 1 (nanoparticle comprising inorganic phase), wherein the at least one composite particle is dispersed in the host (para [0016]).  

Regarding claims 15 and 16, Loukine discloses an optoelectronic device (photovoltaic device) comprising a composite particle according to claim 1 and a light emitting material according to claim 13 (para [0132]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The instant claims contain the transitional phrase “comprising”.  See MPEP 2111.03, cited above.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 1-10, 12 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0096599 A1 to Han et al. (hereinafter Han).
Regarding claim 1, Han discloses a composite particle (30) comprising a plurality of nanoparticles (10) encapsulated in an oxide (silica) material (20) (Fig. 1a and para [0066]), 
wherein the plurality of nanoparticles (10) is uniformly dispersed in said oxide material (20) (para [0085]); and 
wherein the loading charge of nanoparticles in a composite is 0.001 to 95% by weight, said loading charge being the mass ratio between the mass of nanoparticles comprised in a composite particle (wavelength converting material) and the mass of said composite particle (total weight of the phosphor) (para [0060]), which overlaps the instantly claimed range of at least 15%.  See MPEP 2144.05(I), which states that ‘In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists’.
 
Regarding claims 2 and 3, Han discloses the composite according to claim 1, wherein the oxide material is silica (para [0066]).

Regarding claims 4 and 17, Han discloses the composite particle according to claims 1 and 3, wherein each nanoparticle (10) of the plurality of nanoparticles is spaced from its adjacent nanoparticle by an average minimal distance (Fig. 1a) but is silent regarding an average minimal distance of at least 2 nm.  
However, the reference does teach that the nanoparticles have a size of 2 to 40 nm (para [0020] and [0063]).  Fig. 1a shows the distance between nanoparticles as at least the size of one nanoparticle.  
It would therefore be obvious to one of ordinary skill in the art to control the average distance between nanoparticles to at least the size of one nanoparticle and therefore control the distance to at least 2 nm.  It would also be obvious to control the average minimal distance between nanoparticles to prevent formation of aggregations that will degrade the conversion efficiency of wavelength converting materials containing the nanoparticles (para [0006]).

Regarding claims 5 and 18, Han discloses the composite particle (1) according to claims 1 and 3, wherein the inorganic material (20) limits or prevents the diffusion of outer molecular species or fluids (liquid or gas) into said inorganic material (20) (material is protected from oxidation, para [0103], protected from oxygen).

Regarding claims 6 and 19, Han discloses the composite particle according to claims 1 and 3, wherein the nanoparticles are luminescent (wavelength converting materials, para [0016]-[0023]).

Regarding claims 7 and 20, Han discloses the composite particle according to claims 1 and 19, wherein the nanoparticles are semiconductor nanocrystals (para [0063]).

Regarding claims 8-10, Han discloses the composite particle according to claim 7, wherein the nanoparticles (10) are semiconductor nanocrystals comprising a core and a shell/crown comprising a material of formula MxNyEzAw (para [0063]), wherein: 
M is selected from the group consisting of Zn, Cd, Cu, Al, Ga, In, Si, Ge, Sn, Pb or a mixture thereof; 
N is selected from the group consisting of Zn, Cd, Al, Ga, In, Si, Ge, Sn, Pb, As, Sb, or a mixture thereof;
E is selected from the group consisting of S, Se, Te, As, Sb, or a mixture thereof;
 A is selected from the group consisting of S, Se, Te, As, Sb, or a mixture thereof; and x, y, z and w are independently a decimal number from 0 to 5; x, y, z and w are not simultaneously equal to 0; x and y are not simultaneously equal to 0; z and w may not be simultaneously equal to 0 (para [0063]).

Regarding claim 12, Han discloses the composite particle  according to claim 1, wherein the composite particle (30) has an average diameter ranging from 0.01 to 500 µm (para [0067]) or 10 nm to 500 µm, which falls completely within the instantly claimed range of 5 nm to 1 mm.

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Loukine.
Regarding claims 4 and 17, Loukine discloses the composite particle according to claims 1 and 3, wherein each nanoparticle of the plurality of nanoparticles is spaced from its adjacent nanoparticle by an average minimal distance because the nanoparticles are uniformly dispersed without aggregates or agglomerates (para [0070]). Uniform dispersion without agglomerates requires that the nanoparticles be spaced apart.  The reference is silent regarding an average minimal distance of at least 2 nm.  
However, the reference does teach that the nanoparticles have a size of approximately 1 nm to approximately 100 nm (para [0045)) and teaches the importance of preventing agglomeration and aggregation (para [0070]).  It would therefore be obvious to one of ordinary skill in the art to control the average minimal distance, preferably to a size that is at least the size of one nanoparticle, such as at least 2 nm for a 2 nm nanoparticle, to prevent nanoparticles from diffusing throughout the inorganic material to form agglomerates or aggregates (para [0070]).   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-14 and 18 of U.S. Patent No. 10,988,686 B2 (hereinafter 686). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach a composite particle comprising a plurality of luminescent semiconductor nanoparticles encapsulated in an oxide material wherein the plurality of nanoparticles is uniformly dispersed in said oxide material (instant claims 1, 6, 7, 19 and 20 and 686 claims 1, 7 and 8). 686 claim 12 teaches at least 1% loading, which overlaps the instantly claimed amount of at least 15% loading (instant claim 1).  The oxide materials are the same (instant claims 2 and 3 and 686 claim 2).  The term “uniformly dispersed” is defined as referring to “particles that are not aggregated, do not touch, are not in contact, and are separated by an inorganic material.  Each particle is spaced from adjacent particles by an average minimal distance” in col 5 ln 18-22 of the 686 disclosure.  The 686 claims are silent regarding an average minimal distance of at least 2 nm as set forth in instant claims 4 and 17.  However, it would be obvious to one of ordinary skill in the art to control the average minimal distance between nanoparticles to maintain a uniform dispersion and thereby prevent undesirable aggregation or agglomeration of the nanoparticles. Both also teach that the composite particles prevent diffusion of outer molecular species or fluid into said inorganic material (instant claims 5 and 18, 686 claim 3).  Both teach the same semiconductor core, shell and crown materials (instant claims 8-10 and 686 claims 9-11).   Both teach nanoplatelets (instant claim 11 and 686 claim 12).  Both teach optoelectronic devices (instant claims 15 and 16 and 686 claim 18) comprising the composite particles and a light emitting material comprising a host (instant claims 13 and 14 and 686 claims 13 and 14).

Claims 1-11 and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 8, 11 and 13-17 of U.S. Patent No. 10,642,139 B2 (hereinafter 139). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach a composite particle comprising a plurality of luminescent semiconductor nanoparticles encapsulated in an inorganic material wherein the plurality of nanoparticles is uniformly dispersed in said inorganic material (instant claims 1, 6, 7, 19 and 20 and 139 claims 1, 5 and 13). 139 claim 1 teaches at least 1% loading, which overlaps the instantly claimed amount of at least 15% loading (instant claim 1).  The inorganic material is defined as an oxide selected from a group that includes SiO2, Al2O3 and TiO2, in col 57, ln 20-22 of the 139 disclosure as set forth in instant claims 2 and 3. The dispersion is defined as uniform in col 8, ln 61-63 of the 139 disclosure. The term “uniformly dispersed” is defined as referring to “particles that are not aggregated, do not touch, are not in contact, and are separated by an inorganic material.  Each particle is spaced from adjacent particles by an average minimal distance” in col 4 ln 12-16 of the 139 disclosure.  The 139 claims are silent regarding an average minimal distance of at least 2 nm as set forth in instant claims 4 and 17.  However, it would be obvious to one of ordinary skill in the art to control the average minimal distance between nanoparticles to maintain a uniform dispersion and thereby prevent undesirable aggregation or agglomeration of the nanoparticles. Both also teach that the composite particles prevent diffusion of outer molecular species or fluid into said inorganic material (instant claims 5 and 18, 139 claim 11).  Both teach the same semiconductor core, shell and crown materials (instant claims 8-10 and 139 claims 13-15). Both teach nanoplatelets (instant claim 11 and 139 claims 5 and 16).  Both teach optoelectronic devices (instant claims 15 and 16 and 139 claims 5 and 8) comprising the composite particles and a light emitting material comprising a host (instant claims 13 and 14 and 686 claim 17).

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15 of U.S. Patent No. 11,370,966 B2 (hereinafter 966). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach a composite particle comprising a plurality of luminescent semiconductor nanoparticles encapsulated in an oxide material wherein the plurality of nanoparticles is uniformly dispersed in said oxide material (instant claims 1, 6, 7, 19 and 20 and 966 claims 1, 5, 6 and 11). 966 claim 1 teaches at least 1% loading, which overlaps the instantly claimed amount of at least 15% loading (instant claim 1).  The oxide materials are the same (instant claims 2 and 3 and 966 claim 11).  Both teach separation by an average minimal distance of at least 2 nm (instant claims 4 and 17 and 966 claims 2 and 3). Both also teach that the composite particles prevent diffusion of outer molecular species or fluid into said inorganic material (instant claims 5 and 18, 966 claim 4).  Both teach the same semiconductor core, shell and crown materials (instant claims 8-10 and 966 claims 7-9).   Both teach nanoplatelets (instant claim 11 and 966 claim 10).  Both teach the same particle size (instant claim 12 and 966 claim 12).   Both teach optoelectronic devices (instant claims 15 and 16 and 966 claim 15) comprising the composite particles and a light emitting material comprising a host (instant claims 13 and 14 and 966 claim 13).

Claims 1-11 and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of the Patents listed in the table below. Although the claims at issue are not identical, they are not patentably distinct from each other because all teach a composite particle comprising a plurality of luminescent semiconductor nanoparticles encapsulated in an inorganic material wherein the plurality of nanoparticles is uniformly dispersed in said inorganic material with a loading of at least 10%, which overlaps the instantly claimed range of at least 15% (instant claims 1, 6, 7, 19 and 20).  See MPEP 2144.05(I), cited above.  The inorganic material is defined as an oxide selected from a group that includes SiO2 and Al2O3 (instant claims 2 and 3) in US 11,299,670, col 44, ln 59-60, in US 11,137,670, col 56, ln 62-63 and in US 11,112,685, col 15, ln 17-18.  The dispersion is defined as uniform and the term “uniformly dispersed” is defined as referring to “particles that are not aggregated, do not touch, are not in contact, and are separated by an inorganic material.  Each particle is therefore spaced from adjacent particles by an average minimal distance.  The patent claims are silent regarding an average minimal distance of at least 2 nm as set forth in instant claims 4 and 17.  However, it would be obvious to one of ordinary skill in the art to control the average minimal distance between nanoparticles to maintain a uniform dispersion and thereby prevent undesirable aggregation or agglomeration of the nanoparticles. All also teach that the composite particles prevent diffusion of outer molecular species or fluid into said inorganic material (instant claims 5 and 18).  All also teach the same semiconductor core, shell and crown materials (instant claims 8-10).  All teach nanoplatelets (instant claim 11).  All also teach optoelectronic devices comprising the composite particles and a light emitting material comprising a host (instant claims 13-16).
Application No.
Conflicting claims
Instant claims 
11,299,670 B2
1, 3-7,13,14
1-10,13-20
11,137,670 B2
1-3,6,7,9-12
1-11,13-20
11,112,685 B2
1,2,6-10,12-14,18-22,24-27
1-11,13-20


Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of 686 in view of Han.
Regarding claim 12, the 686 claims recite a composite nanoparticle and the 686 disclosure recites a nanoparticle with an average size of at least 50 nm (col 13, In 18-21) but does not claim a nanoparticle size.
However, Han does teach a composite particle (80) with an average diameter ranging from 0.01 to 500 um (para [0067]) or 10 nm to 500 um, which falls completely within the instantly claimed range of 5nm to 1 mm. It would be obvious to one of ordinary skill in the art to control the size of the nanoparticles to control the properties of the nanoparticles (Han, para [0063] and [0067]).

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of 139 as discussed above, in view of Han.
Regarding claim 12, the 139 claims recite a composite nanoparticle and the 139 disclosure recites a nanoparticle with an average size of at least 5 nm (col 10, In 37-38) but does not claim a nanoparticle size.
However, Han does teach wherein the composite particle (30) has an average diameter ranging from 0.01 to 500 um (para [0067]) or 10 nm to 500 um, which falls completely within the instantly claimed range of 5nm to 1 mm. It would be obvious to
one of ordinary skill in the art to control the size of the nanoparticles to control the properties of the nanoparticles (Han, para [0063] and [0067]).

Claim 12 is rejected on the ground of nonstatutory double patenting as being 
unpatentable over the claims of U.S. Patent No. 11,299,670 (hereinafter 9670)
as discussed above, in view of Han.
Regarding claim 12, the 9670 claims recite a composite nanoparticle and the 7670 disclosure recites a nanoparticle with an average size of at least 5 nm (col 11, In 59-60) but does not claim a nanoparticle size.
However, Han does teach wherein the composite particle (30) has an average diameter ranging from 0.01 to 500 um (para [0067]) or 10 nm to 500 um, which falls completely within the instantly claimed range of 5nm to 1 mm. It would be obvious to one of ordinary skill in the art to control the size of the nanoparticles to control the properties of the nanoparticles (Han, para [0063] and [0067]).

Claim 12 is rejected on the ground of nonstatutory double patenting as being 
unpatentable over the claims of U.S. Patent No. 11,137,670 (hereinafter 7670)
as discussed above, in view of Han.
Regarding claim 12, the 7670 claims recite a composite nanoparticle and the 7670 disclosure recites a nanoparticle with an average size of at least 5 nm (col 10, In 16-17) but does not claim a nanoparticle size.
However, Han does teach wherein the composite particle (30) has an average diameter ranging from 0.01 to 500 um (para [0067]) or 10 nm to 500 um, which falls completely within the instantly claimed range of 5nm to 1 mm. It would be obvious to one of ordinary skill in the art to control the size of the nanoparticles to control the properties of the nanoparticles (Han, para [0063] and [0067]).

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11,112,685 (hereinafter 685) as discussed above, in view of Han.
Regarding claim 12, the 685 claims recite a composite nanoparticle and the 685 disclosure recites a nanoparticle with an average size of at least 5 nm (col 10, In 40-41) but does not claim a nanoparticle size.
However, Han does teach wherein the composite particle (30) has an average diameter ranging from 0.01 to 500 um (para [0067]) or 10 nm to 500 um, which falls completely within the instantly claimed range of 5nm to 1 mm. It would be obvious to one of ordinary skill in the art to control the size of the nanoparticles to control the properties of the nanoparticles (Han, para [0063] and [0067]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        



/Matthew E. Hoban/Primary Examiner, Art Unit 1734